Citation Nr: 0937897	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of the 60 percent 
rating currently assigned for residuals of a laminectomy of 
the lumbosacral spine with degenerative disease of D-10, left 
sciatic neuropathy, and anxiety neurosis (hereinafter 
"lumbar spine disability").

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1951.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, for the New York RO, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The 60 percent rating currently assigned for the basket 
of symptoms identified as the service connected lumbar spine 
disability has been in effect from September 1976 and is 
protected under the provisions of 38 C.F.R. § 3.951.

3.  The orthopedic manifestations of the Veteran's lumbar 
spine disability are productive of no more than forward 
flexion of the lumbar spine limited to 60 degrees and the 
combined range of motion of the thoracolumbar spine limited 
to 120 degrees.  At no time, has the lumbar spine disability 
been productive of ankylosis of the thoracolumbar or entire 
spine.

4.  The neurological manifestations of the Veteran's lumbar 
spine disability are productive of no more than moderate 
incomplete paralysis of the sciatic nerve.

5.  The Veteran failed to appear for two scheduled VA 
psychiatric examinations and to the extent that he claims the 
anxiety neurosis contributes to a more severe disability 
picture, his claim is denied under 38 C.F.R. § 3.655.  

6.  Affording the Veteran all reasonable doubt, when 
separately evaluated, the orthopedic, neurological, and 
psychiatric manifestations of the lumbar spine disability 
would warrant no more than a 42 percent rating under the 
combined rating table found at 38 C.F.R. § 4.25.

7.  Service connection is currently in effect for a lumbar 
spine disability rated as 60 percent disabling; the veteran 
is not in receipt of compensation for any other disability. 

8.  The Veteran's service-connected disability has not been 
shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service connected lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.655, 3.951, 4.25, 4.71a, Diagnostic Codes 5235-
5243, 4.124a, Diagnostic Code 8520, 4.126(d), 4.130 (2008).

2.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
June 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In May 2008, the RO sent the 
Veteran a VCAA letter, which set forth the evidence necessary 
to satisfy the claim for a higher rating for the lumbar spine 
disability, i.e. the RO set forth the specific rating 
criteria from zero percent to 100 percent for evaluating 
diseases and injuries of the spine, neurological conditions 
and convulsive disorders, and mental disorders.  

Recently, the Federal Circuit in Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009), concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  The Federal Circuit similarly, found that "while 
a veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, the decision was 
vacated.  The Veteran is aware of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA 
treatment records, reports of VA examination, and the 
September 2007 Informal Conference Report.  The Veteran has 
not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Increased Rating Claim 

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Revised Rating Criteria for Intervertebral Disc Syndrome
(Effective September 23, 2002)

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(Effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  

Rating Criteria for Peripheral Nerves

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, ratings are 
assigned for the incomplete paralysis of the sciatic nerve as 
follows: 10 percent, mild; 20 percent, moderate; 40 percent 
moderately severe; and 60 percent severe with marked muscular 
atrophy.  An 80 percent rating is warranted under the same 
diagnostic code for complete paralysis of the sciatic nerve 
with foot dangle and drop, no active movement possible of 
muscles bones below the knee, flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Rating Criteria for Mental Disabilities

A noncompensable disability evaluation is assigned under the 
general rating formula for mental disorders when a mental 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
38 C.F.R. § 4.130.

A 10 percent disability evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent disability evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.



Discussion

At the outset, the Board finds that this case presents an 
unusual set of circumstances and a long procedural history 
that must be addressed.  Historically, service connection was 
awarded for lumbosacral strain in a June 1952 rating decision 
based on evidence of a lifting injury in service.  The 
Veteran was assigned an initial 10 percent rating effective 
from September 1951.  In a September 1968 rating decision, 
the RO recharacterized the disability to reflect chronic low 
back strain with traumatic arthritis of D-10 and conversion 
reaction.  The same decision awarded an increased 20 percent 
rating from June 1968.  

In an April 1971 rating decision, while the 20 percent rating 
remained in effect, the disability was again recharacterized 
as chronic low back strain with traumatic arthritis of D-10 
and hysterical neurosis, conversion type, with radiculopathy 
of left L5-S1.  In an August 1979 decision, the Board awarded 
an increased 60 percent rating for the overall disability 
picture and VA yet again recharacterized the disability as is 
now reflected on the cover page of the instant decision.  
This decision was based on 38 C.F.R. § 3.125 (1979), which is 
no longer in effect, but indicated that 

"when two diagnoses, one organic and the 
other psychophysiologic or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of 
disability."  

The Board notes that a similar provision now exists in 
38 C.F.R. § 4.126(d), which states that 

"when a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition."  

The RO implemented the single 60 percent rating effective 
from September 1976 for the orthopedic, neurological, and 
psychiatric manifestations in an August 1979 rating decision.  
As the 60 percent rating has been in effect for more than 20 
years, it will not be reduced to less than 60 percent except 
upon a showing that such rating was based on fraud, which has 
not been presented.  38 C.F.R. § 3.951.  

While the single 60 percent rating is protected, the Board is 
not prevented from analyzing the matter to see if an even 
higher rating would be in order if the basket of symptoms now 
rated as 60 percent were broken apart and assigned separate 
ratings for the orthopedic, neurological, and psychiatric 
manifestations.  In the present case, however, as will be 
explained in greater detail below, separately rating all 
these manifestations would not yield this Veteran a rating in 
excess of the currently assigned 60 percent rating.  
Accordingly, his claim for increase must be denied.  

First, to the extent that the Veteran maintains that his 
psychiatric disability (anxiety neurosis), whether evaluated 
alone or in conjunction with disability due to other service-
connected symptoms as in the claim for TDIU, makes the 
disability picture more severe than contemplated in the 
currently assigned 60 percent rating, the Board finds that 
portion of his claim (essentially for a higher rating based 
on psychiatric manifestations) must be denied as the Veteran 
failed to report for two separate psychiatric examinations.  
38 C.F.R. § 3.655 ("When the examination was scheduled in 
conjunction with...a claim for increase, the claim shall be 
denied.").  

For the sake of discussion of whether the manifestations of 
the service-connected disabilities, if separately assigned, 
would warrant a rating in excess of 60 percent, the Board 
would note that the evidence to include VA outpatient 
treatment records dated between 2005 and 2007 and reports of 
VA examination dated in 2006 are wholly devoid of any current 
diagnoses of anxiety neurosis or any symptoms attributed to 
such.  Such mild psychiatric symptoms, if rated separately, 
would warrant a noncompensable rating or at most 10 percent 
for transient symptoms.

The Board will now look to the possibility of separate 
ratings for physical manifestations of the spinal disorder.  
Prior to the Veteran filing his claim in 2006, the rating 
criteria for evaluating disabilities of the spine were 
amended, effective from September 26, 2003.  See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).  Also, the rating 
criteria for evaluating intervertebral disc syndrome were 
amended, effective from September 23, 2002. See 67 Fed. Reg. 
54345-54349 (June 24, 2002).  The Veteran has been provided 
notice of the regulation changes and, as noted above, filed 
his claim after the effective date of regulation changes.  
Thus, the Board's decision to proceed in adjudicating this 
claim based on the criteria now in effect does not, 
therefore, prejudice the Veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

After careful consideration, the Board finds, as indicated 
above and explained in greater detail below, that the 
Veteran's lumbar spine disability warrants no more than the 
60 percent rating, which has been in effect since September 
1976.  38 C.F.R. § 3.951.  The pertinent evidence is as 
follows. 

An October 2005 electromyograph (EMG) revealed chronic left 
sacroiliac joint pain, chronic left L5-S1 root deficit and 
radiating left leg pain suggesting chronic sciatica.  VA 
outpatient treatment records dated between 2005 and 2006 
contain only sporadic complaints of left radicular pain into 
the foot, to include entries dated in November 2005, January 
2006, May 2006, and January 2007.

Upon VA spine examination in July 2006, the Veteran reported 
chronic low back pain radiating into the left leg and foot.  
He indicated that he had daily flare-ups of pain precipitated 
by cold weather, sitting, driving, and sleeping.  Range of 
motion of the cervical spine was normal. The thoracolumbar 
spine range of motion was as follows: forward flexion to 80 
degrees, extension to 10 degrees, right and left lateral 
rotation to 20 degrees, and right and left lateral flexion to 
20 degrees.  On repetitive movement pain was present which 
caused a further decrease in forward flexion to 60 degrees, 
extension to 10 degrees, and right and left lateral flexion 
to 10 degrees.  Left and right lateral rotation stayed at 20 
degrees.  There was spasm present in the paraspinal area.  
Motor examination was fairly good and sensory examination was 
normal.     

VA General Medical examination dated in July 2006 also 
contained complaints of low back pain.  The Veteran indicated 
he used a walker when pain was severe.  Neurologic 
examination was intact, to include gait and coordination.  
His psychiatric examination was stable.  There were no 
reports of bowel or bladder impairment.

Based on this evidence, the orthopedic manifestations of the 
Veteran's lumbar spine disability would warrant no more than 
a 10 percent rating under the general rating formula for 
diseases and injuries of the spine as forward flexion of the 
thoracolumbar spine was greater than 60 degrees and the 
combined range of motion of the thoracolumbar spine was 120 
degrees.  However, in light of the decreased range of motion 
due to pain on repetitive testing, a 20 percent rating would 
be warranted as forward flexion was reduced to 60 degrees.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-7.  At no time during the appeal period, has there been 
evidence of ankylosis of the thoracolumbar or entire spine to 
warrant a rating in excess of 20 percent.  There has also 
been no evidence of incapacitating episodes to assign a 
higher rating under the Formula for Rating Intervertebral 
Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Continuing in this same vein, though the Veteran clearly has 
neurological (radicular) symptoms associated with his lumbar 
spine disability, affording the Veteran all reasonable doubt, 
these manifestations would warrant no more than a moderate 
rating or 20 percent for incomplete paralysis of the sciatic 
nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2008).  
The term "incomplete paralysis" with this and other 
peripheral nerve injures, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, as in the instant 
case, the rating should be for the mild, or at most, the 
moderate degree.  Id.

As noted previously, that portion of the Veteran's claim for 
increase based on the psychiatric manifestations of the 
lumbar spine disability has been denied under 38 C.F.R. 
§ 3.655; however, based on the evidence of record and 
affording the Veteran all reasonable doubt, such disability 
would warrant no more than a 10 percent rating at best for 
transient symptoms.  Therefore, under the combined rating 
table at 38 C.F.R. § 4.25 a 20 percent for orthopedic 
manifestations, 20 percent for neurological manifestations, 
and 10 percent for the psychiatric manifestations would 
warrant no more than a 42 percent rating, which is less than 
currently assigned.  The Veteran is better off with the 
current 60 percent rating which is protected.  Clearly no 
higher rating is warranted based on the evidence of record.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the Veteran's 
lumbar spine disability and its effects on his earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above, to 
include "staged" ratings.  38 C.F.R. § 4.71a; see Hart, 
supra.   

The Board has also considered the issue of whether the 
Veteran's service-connected lumbar spine disability presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Although the Veteran contends he is 
unable to work due to the lumbar spine disability, the Board 
finds that the objective evidence does not support a finding 
that this condition alone interferes markedly with 
employment.  There is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disabilities.  There is no evidence revealing frequent 
periods of hospitalization.    

The schedular criteria, in general, are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 60 
percent rating more than compensates the Veteran for the 
nature and extent of severity of his lumbar spine disability.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

B.  TDIU

The Veteran filed his formal application for TDIU in February 
2006.  He indicated that his service-connected lumbar spine 
disability impaired his ability to earn a living.  He stated 
that he was previously self employed, but became too disabled 
to work in 1972.  He completed high school. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the Veteran is in receipt of service connection 
for a lumbar spine disability rated as 60 percent disabling 
since September 1976.  As this rating has been in effect for 
more than 20 years it is protected.  38 C.F.R. § 3.951.  
While the Veteran meets the total specific percentage 
requirements, as found in the decision above, the separate 
orthopedic (20 percent), neurological (20 percent), and 
psychiatric manifestations (10 percent) of the lumbar spine 
disability warrant no more than a combined 42 percent rating.  
38 C.F.R. § 4.25.  The only reason the 60 percent rating 
remains in effect is simply because it is protected.  It is 
not based on the current medical evidence of record. 

In essence, having failed to meet the objective criteria of 
38 C.F.R. § 4.16(a), it then becomes necessary to consider 
the Veteran's claim under § 4.16(b) subjective criteria.  It 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the Veteran's service connected 
disability, as previously noted, precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records and 
reports of VA examination were reviewed in support of the 
Veteran's claim.  The July 2006 report of VA examination 
indicates the Veteran was retired, yet that the Veteran was 
unemployable not only from the lumbar spine disability, but a 
multitude of other medical problems, to include coronary 
artery disease, hyperlipidemia, hypertension, 
gastroesophageal reflux disease, status post prostatectomy 
for carcinoma of the prostate, chronic microhematuria, 
cholelithiasis, pericarditis, and bilateral sensorineural 
hearing loss.  

Records from the Vocational Rehabilitation Program reveal 
that benefits were not established in 1981 because the 
Veteran was employed or fully qualified for employment in a 
suitable occupation.  The Board notes this finding was made 
after the Veteran indicated he became too disabled to work in 
1972.

Aside from the Veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected lumbar spine disability.  
There is no indication the Veteran has been recently 
hospitalized for the service connected disorder.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the Veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the Veteran's service-
connected disability when standing alone, does not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the Veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to an evaluation in excess of 60 percent for the 
service connected lumbar spine disability is denied.

Entitlement to TDIU is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


